 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ROBERT BOWERSOCK,

 9                               Plaintiff,                 CASE NO. 2:18-cv-00307-BAT

10           v.                                             ORDER GRANTING PLAINTIFF’S
                                                            MOTION TO COMPEL
11   FINANCIAL ASSISTANCE, INC,

12                               Defendant.

13          On November 30, 2018, Plaintiff Robert Bowersock filed a motion to compel Defendant
14   Financial Assistance, Inc. to respond to his requests for production and for admission. Dkt. 11;
15   Dkt. 12, Ex. A. Defendant has filed no reply to the motion nor has it filed objections to the
16   discovery requests.
17          Plaintiff sent the written discovery requests to Defendant on September 9, 2018, and
18   despite several follow-ups with Defendant, had not received responses at the time of filing his
19   motion to compel. In their last communication on November 30, 2018, Defendant assured
20   Plaintiff that its responses would be sent the following week. Dkt. 11, 12. It is not known at this
21   time, whether Defendant has sent its responses to Plaintiff.
22          Plaintiff also requests that Defendant pay his reasonable expenses including attorney’s
23   fees, incurred in bringing the motion to compel pursuant to Fed. R. Civ. P. 37(a)(5)(A). Plaintiff


     ORDER GRANTING PLAINTIFF’S MOTION
     TO COMPEL - 1
 1   may submit a motion for fees and expenses, which the Court will consider.

 2          Accordingly, it is ORDERED:

 3          1)      Plaintiff’s motion to compel (Dkt. 11) is GRANTED;

 4          2)      If it has not already done so, Defendant Financial Assistance, Inc. shall send its

 5   responses to Plaintiff’s Requests for Production and Requests for Admission by January 4,

 6   2019. If Plaintiff fails to do so, the Court may issue further just orders. See Fed. R. Civ P.

 7   37(b)(2).

 8          DATED this 26th day of December, 2018.

 9

10

11
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING PLAINTIFF’S MOTION
     TO COMPEL - 2
